Citation Nr: 9932887	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for scoliosis.


INTRODUCTION

The veteran served on active duty from November 1979 to June 
1989.

This appeal arose from a June 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for scoliosis.  This was case was remanded for 
development in March and September 1998.  In February 1999, a 
rating action was issued which continued to deny entitlement 
to the requested benefit.

As noted in the September 1998 remand, a review of the record 
had indicated that the veteran had raised a claim for service 
connection for a neck disorder.  See Notice of Disagreement, 
received July 14, 1997.  This issue was referred to the RO 
for all appropriate action.  No action was taken.  Therefore, 
this issue is again referred to the RO for all action deemed 
appropriate.


FINDING OF FACT

Scoliosis is not a disease for which service connection may 
be granted.


CONCLUSION OF LAW

The veteran lacks entitlement under the law to service 
connection for scoliosis.  38 U.S.C.A. §§ 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a), (b), (d) (1999).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted " aggravation" of the 
disease within the meaning of the applicable VA regulations.  
VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c), 3.306 
(1999).  Service connection may not be granted for congenital 
or developmental defects as a matter of law.  38 C.F.R. 
§ 3.303(c), 4.9 (1999).  However, while service connection 
may not be granted for a defect, service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a superimposed injury or disease to a 
defect.  VAOPGCPREC 82-90 (July 18, 1990).  

The veteran's service medical records indicated that he first 
complained of back pain in approximately 1981.  Scoliosis was 
not found until 1987, when it was incidentally noted during 
an acute abdominal x-ray series.  An x-ray from October 6, 
1987 revealed that the veteran's lower thoracic spine was 
convexed towards his right.  This curvature was about 25 
degrees to the right and extended from T6 to L1.  No 
complaints of back pain were related to this curvature.  The 
diagnosis was idiopathic scoliosis.  

A February 1997 examination performed for insurance purposes 
and private records from March 1997 all referred to his 
scoliosis.  On March 14, 1997, the veteran complained of mid 
to low back pain.  He stated that he had scoliosis and 
thought that his back pain could be related to it.  The 
objective examination noted that he did have limitation of 
motion.  He also displayed an obvious thoracic rib hump on 
the right.  An x-ray showed 35 degrees of curvature from T7 
to L1.  The physician noted that his low back pain was of 
uncertain etiology, but it was commented that his scoliosis 
did not appear to be the source of his complaints.  An MRI 
performed on April 23, 1997 showed minimal degenerative 
changes in the lumbar spine.

The veteran was extensively examined by VA in November 1998.  
The examiner noted that the claims file had been reviewed 
prior to the examination.  His chief complaint was of chronic 
low back pain.  Lifting and prolonged sitting would cause  
back pain to develop.  He did not note any radiation into the 
lower extremities and reported no bowel or bladder changes.  
The physical examination noted that he was able to stand 
erect.  No more than a slight curvature was noted on 
examination.  He did have a prominence of the right 
paravertebral region over the mid and lower thoracic area and 
there was some focal tenderness over the low back.  A 
scoliosis survey x-ray was obtained.  This revealed S-shaped 
scoliosis of the thoracolumbar spine: the upper curvature 
(convexity to the left) measured 15 degrees, and the lower 
spine (convexity to the right) measured 11 degrees.  There 
were no underlying osseous abnormalities.  The diagnosis was 
scoliosis.

The examiner commented that the veteran had idiopathic 
scoliosis, a developmental condition.  It was opined that "I 
do not think that scoliosis is a 'disease,' as opposed to a 
developmental abnormality."  While the date of onset could 
not be ascertained to a medical certainty, the examiner noted 
that idiopathic scoliosis can begin as early as childhood or 
even into adolescence.  In any event, the examiner commented 
that it did not appear that the veteran's scoliosis had 
manifested prior to service.  Furthermore, he had developed 
complaints of low back pain long before the scoliosis was 
noted.  In fact, the scoliosis was merely an incidental 
finding on a chest x-ray.  Thus, the examiner then opined 
that it did not appear that the scoliosis underwent any 
increase in severity during service.  It was then stated 
"[t]o further attempt to clarify this situation, this 
scoliosis is a developmental abnormality.  I don't think that 
this is service related."  

In regard to whether a claim is well grounded, it is noted 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court"), has held that 
the concept of "well grounded" is limited to the character 
of the evidence submitted by the claimant.  In those cases 
where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In the instant case, the objective evidence of record 
indicates that the veteran's scoliosis is a developmental 
defect.  Service connection cannot be awarded to such defects 
since they are not diseases under the law.  See 38 C.F.R. 
§ 3.303(c) (1999); VAOPGCPREC 82-90 (July 18, 1990).  Service 
connection could have been awarded for a disability which was 
shown by the evidence to have resulted from a superimposed 
injury or disease to a defect.  See VAOPGCPREC 82-90 (July 
18, 1990).  However, the objective evidence in this case does 
not indicate that the veteran suffers from a disability 
resulting from a superimposed injury or disease to a defect, 
that is, his scoliosis.  Rather, the evidence indicated that 
he has a low back disorder (which has been service-connected) 
that existed long before scoliosis was found.  Therefore, 
this back disorder was not superimposed on the defect.  
Clearly, this evidence shows that the veteran is not legally 
entitled to service connection for his congenital scoliosis.  
Under the circumstances of this case, the claim for service 
connection for scoliosis must be denied.


ORDER

Service connection for scoliosis is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

